Citation Nr: 0513773	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  98-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss for the period prior to May 7, 2003.

2.  Entitlement to a rating greater than 30 percent for 
bilateral hearing loss for the period beginning May 7, 2003.  

3.  Entitlement to a rating greater than 10 percent for 
anosmia, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel
INTRODUCTION

The veteran served on active duty from March 1955 to April 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for bilateral hearing loss and 
anosmia.

Initially, the RO assigned a noncompensable rating, effective 
August 30, 1991.  During the course of the appeal, the RO 
granted an increased rating of 20 percent in January 1998 
effective from August 30, 1991.  In a March 2004 rating 
decision, the RO granted an increase to 30 percent effective 
from May 7, 2003.  As a 30 percent evaluation is not the 
maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).  In light of 
the fact that the claim for an increased rating for bilateral 
hearing loss is on appeal following the initial rating 
assigned for this disability and the effective date of the 30 
percent award is not the date of the initial claim, the 
issues are characterized to reflect such on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also notes that the veteran raised the issue of 
anosmia in the January 1998 substantive appeal, which can be 
construed as a timely disagreement with the rating assigned 
when the RO granted service connection in September 1997.  
Therefore, the matter is pending since 38 C.F.R. § 19.26 
requires the issuance of a statement of the case.  The issue 
will be remanded rather than referred.  Manlincon v. West, 12 
Vet. App. 238 (1999).

A review of the file reveals issues that the veteran has 
raised, but have not been adjudicated.  For instance, the 
veteran noted cuts on his hands when he filed his initial 
claim in August 1991.  He also noted problems with his hands 
in his January 1998 substantive appeal and a statement 
received in March 1998.  The veteran also noted problems with 
the neck, brain damage, and right foot, in the March 1998 
statement.  As these matters have not been adjudicated, they 
are referred for the appropriate action.

The issue of a higher initial rating for anosmia is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  For the period beginning August 30, 1991, the veteran had 
level IV hearing in the right ear and level VII in the left 
ear.

2.  The applicable regulations were amended in May 1999 and 
became effective June 10, 1999.

3.  For the period beginning May 7, 2003, the veteran had 
level V hearing in the right ear and level VII in the left 
ear.

4.  The puretone threshold at each specified frequency of 
1000, 2000, 3000, and 4000 Hertz, is not 55 decibels or more, 
and is not both 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

5.  The veteran does not suffer from deafness and the degree 
of his hearing loss is not comparable to deafness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss, for the period prior to May 7, 
2003 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.103, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (in effect prior to June 10, 1999); 38 
C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for the period beginning May 7, 2003 have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.103, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (in effect 
prior to June 10, 1999); 38 C.F.R. § 4.85, 4.86, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in May 2003, as well as by the discussions 
in the November 1997 statement of the case (SOC) and the 
January 1998, August 2002, November 2002, and December 2004 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
establish an increased rating for hearing loss, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, service connection for bilateral hearing 
loss was granted in September 1997, and the veteran disagreed 
with the assigned rating.  A VCAA letter which specifically 
addressed the matter of an increased rating was not sent at 
that time.  However, a General Counsel opinion states that VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim in the case of a 
"downstream" issue, i.e., an issue relating to the claim 
but arising after the beginning of the claims process.  
VAOPGCPREC 8-2003.

It is noted that since the initiation of the appeal, 
amendments were made to the rating criteria used to evaluate 
the service-connected disability at issue.  64 Fed. Reg. 
25206-25209 (1999).  The new rating criteria took effect on 
June 10, 1999.  Supplemental statements of the case, dating 
back to August 2002, reflect consideration of the new 
criteria.  Therefore, the veteran has been notified of the 
new criteria and the application of those criteria to his 
claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's communication of June 2004 indicates 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted over the period from 
1997 to 2004, and the reports are associated with the claims 
file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

On a VA outpatient audiological evaluation in November 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
20
75
80
51
LEFT
35
40
85
100
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 84 percent in the left ear.  

On the authorized audiological evaluation in May 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
70
80
50
LEFT
45
55
85
105
73

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.  
Hearing aids were recommended.

In September 1997, the RO granted entitlement to service 
connection for bilateral hearing loss, and assigned a 
noncompensable rating.  The rating was considered effective 
as of August 30, 1991, the date of receipt of claim.  The 
veteran disagreed with the rating and initiated an appeal.

A private physician evaluated the veteran's hearing in 
October 1997 and recommended a hearing aid evaluation.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
75
85
55
LEFT
45
55
80
90
68

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 68 percent in the left ear.  

On the authorized audiological evaluation in December 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
25
85
56
LEFT
40
60
95
115
78

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 60 percent in the left ear.  

In January 1998, the RO granted an increased rating of 20 
percent.  The rating became effective as of the original date 
of the grant of service connection, August 30, 1991.  



On a private evaluation conducted in April 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
65
85
54
LEFT
55
65
90
100
78

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 72 percent in the left ear.  

On the authorized audiological evaluation in November 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
75
95
58
LEFT
50
55
80
100
71

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 66 percent in the left ear.  

The veteran was afforded a VA examination on May 7, 2003 and 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
70
100
59
LEFT
40
60
75
100
69

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 64 percent in the left ear.

By rating action of February 2004, an increased rating of 30 
percent was assigned.  The rating became effective as of the 
date of the VA examination, May 7, 2003.  

On the authorized audiological evaluation of October 29, 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
85
100
65
LEFT
45
55
80
115
74

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 52 percent in the left ear.  

In this case, the veteran is in disagreement with the initial 
rating assigned for his bilateral hearing loss.  Thus the 
Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
With regard to the disability at issue, the Board finds that 
the evidence demonstrates increases and decreases for the 
periods discussed below.  

Service connection is currently in effect for bilateral 
hearing loss rated under the provisions of 38 C.F.R. § 4.85.  
Since the initiation of the appeal, amendments were made to 
the rating criteria used to evaluate the service-connected 
disability at issue.  64 Fed. Reg. 25206-25209 (1999).  The 
new rating criteria took effect on June 10, 1999.  

As noted above the veteran was provided a copy of the revised 
criteria and the opportunity to submit pertinent evidence 
and/or argument.  In VAOPGCPREC 7-2003, the VA General 
Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the CAFC overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991)(when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant.).  The GC 
concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised hearing loss criteria and 
published it in the Federal Register, the publication clearly 
stated an effective date of June 10, 1999, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  64 Fed. Reg. 25206-25209 (1999).  
Accordingly, for the period prior to June 10, 1999, only the 
"old" rating criteria may be considered in determining the 
severity of the veteran's bilateral hearing loss and 
evaluation will be under the amended provisions for 
evaluating bilateral hearing loss from June 10, 1999.  

In this case, the changes do not significantly affect the 
veteran's case since the tables used to rate the disability 
have essentially remained unchanged in substance.  Hence, the 
Board will not remand the case to the RO for initial 
consideration of the veteran's entitlement to a higher rating 
for this disability under the revised regulatory criteria.

Under the old and new version of 38 C.F.R. § 4.85, Diagnostic 
Code 6100, evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essential normal acuity through level XI for profound 
deafness.  

Here, the Board finds that the criteria for an evaluation in 
excess of 20 percent for bilateral hearing loss for the 
period of August 30, 1991 to May 6, 2003 were not met.  VA 
examination findings of 1992 and 1997, do not support a 
compensable rating.  Level I hearing for the right ear and 
level II hearing for the left ear were shown in 1992, and a 
literal designation of level II hearing bilaterally in 1997.  
However, the private examination of 1997 indicated a decline 
in the veteran's hearing.  The VA examination of December 
1997, showed level IV for the right ear and level VII for the 
left ear, which supports the assignment of a 20 percent 
rating.  The continued degree of disability was also shown on 
VA examinations of November 1999, when Level III hearing for 
the right ear and level VII hearing for the left ear were 
shown.

The criteria for an increase to 30 percent was shown on the 
May 2003 VA examination.  Applying the average pure tone 
threshold readings and speech discrimination determination to 
Tables VI and VII, the examination revealed level V hearing 
for the right ear and level VII hearing for the left ear.  
These findings support an evaluation of 30 percent.  
Therefore, for the period beginning May 7, 2003, an increased 
rating of 30 percent is warranted.  However, the findings do 
not support an evaluation in excess of 30 percent from May 7, 
2003.  As noted above, the most recent VA audio examination 
report in October 2004 revealed pure tone average of 65 in 
the right ear and 74 in the left ear with speech recognition 
ability of 70 percent in the right ear and 52 percent in the 
left ear.  Applying these findings to Tables VI and VII, 
these findings show a Level V hearing loss in the right ear 
and Level VIII in the left ear.  These findings do not 
support an evaluation in excess of 30 percent.

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher rating for hearing loss because "...disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application establishes that a 20 
percent rating is warranted for the period of August 30, 1991 
to May 6, 2003 and a 30 percent rating is warranted as of May 
7, 2003.  

In this case, it has been noted that hearing aids have been 
recommended, but is not clear if the veteran has been fitted 
for the devices.  It is noted that under the prior version of 
38 C.F.R. § 4.86, it is provided that the evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids, and that examination to 
determine this improvement is therefore unnecessary.  

The revised version of 38 C.F.R. § 4.86 addresses the matter 
of exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2004).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2004).  

Given the results of the audiological evaluations of record, 
the current version of 38 C.F.R. § 4.86(b) is not applicable.  
On the private examination of April 1999, puretone thresholds 
were 55 decibels or more for the left ear.  However, 
38 C.F.R. § 4.86(a) is not for application because only the 
old criteria applies for the period prior to June 10, 1999.  
Further, even if applied, a noncompensable rating would be 
assigned given level I hearing for the right ear and level VI 
or VII hearing for the left ear.  

The current version of 38 C.F.R. § 4.85(g) provides that 
reference should be made to 38 C.F.R. § 3.350 to determine 
whether the veteran may be entitled to special monthly 
compensation due to either deafness, or to deafness in 
combination with other specified disabilities.  Here, the 
medical records do not reflect a diagnosis of bilateral 
deafness.  Under 38 C.F.R. § 3.350(a)(5), deafness of both 
ears, having absence of air and bone conduction will be held 
to exist where examination in a Department of Veterans 
Affairs authorized audiology clinic under current testing 
criteria shows bilateral hearing loss is equal to or greater 
than the minimum bilateral hearing loss required for a 
maximum rating evaluation under the rating schedule.  That is 
not the case here since the hearing loss is not equal to or 
greater than the minimum hearing loss required for a maximum 
rating.  

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. § 
4.7 (2004).  Here, the preponderance of the evidence is 
against the veteran's claim, therefore the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Clearly, the 20 and 30 percent ratings contemplate a level of 
interference with employment associated with the degree of 
disability demonstrated.  The veteran's hearing impairment 
was noted in a July 2004 grant of a total rating based on 
individual unemployability (TDIU) and a favorable disability 
determination issued by the Social Security Administration 
(SSA) in April 1994.  However, as other disabilities were 
considered along with bilateral hearing loss, it is 
reasonable to find that the veteran's bilateral hearing loss 
was not the primary reason for granting TDIU and SSA 
disability.  Further, although the award of benefits by SSA 
is pertinent to his claim for a total rating for VA 
compensation purposes based on individual unemployability, 
their decision is not controlling on VA.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, the Board finds 
that marked interference with employment (i.e., beyond that 
contemplated in the assigned rating) is not shown.  
Additionally, the record consists of treatment reports and VA 
examination reports that include findings regarding the 
symptoms and manifestations of the veteran's bilateral 
hearing loss.  These records do not indicate or contain 
references to frequent hospitalization for treatment of his 
bilateral hearing loss.  Moreover, the bilateral hearing loss 
is not otherwise shown to render impractical the application 
of the regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, for the period from August 30, 1991 
to May 6, 2003, is denied.  

Entitlement to an evaluation in excess of 30 percent rating 
for bilateral hearing loss for the period beginning May 7, 
2003 is denied.  




REMAND

The claim of a higher initial rating for anosmia has been 
technically pending since the veteran's notice of 
disagreement in January 1998.  He is entitled to a statement 
of the case on this issue.  Accordingly, this issue is 
remanded to the AMC for the following action:

A statement of the case addressing a 
higher initial rating for anosmia should 
be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


